     Case 4:17-cr-00651 Document 431 Filed on 02/05/20 in TXSD Page 1 of 1
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                                                                                       February 05, 2020
                          UNITED STATES DISTRICT COURT
                                                                                       David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

UNITED STATES OF AMERICA                      §
                                              §
                                              §
v.                                            §           CRIMINAL ACTION H-17-651-2
                                              §
                                              §
GIOVANI ALEXANDER ALECIO in custody           §

                                           Order

       Defendant’s unopposed motion for bond (Dkt. 430) is GRANTED.             It is therefore

ORDERED that defendant shall appear before Magistrate Judge Christina A. Bryan to set bond

conditions on Friday, February 7, 2020 at 2:00 p.m. in Courtroom 701, 515 Rusk, Houston, Texas.



       Signed at Houston, Texas on February 5, 2020.




                                                       Gray H. Miller
                                               Senior United States District Judge
